DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments and remarks filed on 05/20/2022 are acknowledged and have been considered. The amendments to the claims filed on 05/20/2022 are entered. 
	Regarding the claim objections, Applicant’s amendments to claims 1 and 8 are acknowledged. Accordingly, the objections to claims 1 and 8 are withdrawn. 
	
Status of Claims
Claims 1-14 were previously pending in the application. 
As of the amendments to the claims filed 05/20/2022, claims 1 and 8 are amended; no claims are canceled; and claims 15-20 are newly added. 
	Accordingly, claims 1-20 are presently under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "output device" in claims 1, 6, and 13.
The limitation “output device” is recited in claims 1, 5, 6, and 13. As recited in claims 1, 6, and 13, “output device” does meet the three prong analysis (see MPEP 2181(I)). Per the original disclosure, output device is believed to correspond to display 34 [0042], and therefore has sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2009/0281417, hereinafter “Hartmann”) in view of Yanof et al. (US 2019/0343421 A1, claiming priority to PCT/US2017/062064 filed 11/16/2017, hereinafter “Yanof”). 

Regarding claims 1, 8, and 15, Hartmann discloses a system, corresponding method, and corresponding computer program product, comprising a non-transitory computer-readable medium ([0037]) having computer-readable program code embodied therein to be executed by one or more processors, for correcting map shifting (in [0067] it is disclosed that when one of the DRF 54 and the DRF tracker 54a have moved, the “one of the DRF 54 or DRF tracker 54 a that has not moved can then provide the true location of the respective DRF 54 or DRF tracker 54 a to the navigation system 10 in order to correct and update the registration information” [0067]) comprising:
a processor (as described in at least [0076]-[0078] regarding control module 101, seen in fig. 13, which includes “tracking system 44 that can implement a tracking control module 220, and the workstation 34 that can implement the navigation control module 200” [0076]), which is configured to:
receive electrical signals indicative of measured positions (it is described in [0040]-[0041] that the navigation system 10 determines a position of the DRF 54 and DRE tracker 54a based on a location of a tracking system 58 [0041], wherein the tracking system transmits and/or receives signals to determine location [0041]; “the tracking system 44 can determine the position of the instrument 52 by measuring the field strength at the tracking device 58 location” [0051]) of 
one or more chest position sensors configured to be attached externally to a chest of a patient (as seen in figs. 1 and 2A, the dynamic reference frame (DRF) 54a is positioned on the chest of the patient and described in [0056]), and
one or more back position sensors configured to be attached externally to a back of the patient (as seen in figs. 1 and 2A, the DRF tracker 54 is positioned on the back of the patient and described in [0056]);
compare at least one of (i) the respective measured positions and predefined positions of the one or more chest position sensors (change in coordinate position for DRF tracker 54a, the first coordinate location being the predefined position and the second coordinate position being an exemplary measured position described in [0058] and [0061]-[0067]; “the DRF tracker 54 a are adhesively coupled to skin 12 e of the patient 12, and the skin 12 e of the patient 12 moves relative to an internal anatomical structure of the patient 12, registration can become inaccurate due to this skin shift. In this regard, skin shift can cause one of the DRF 54 or the DRF tracker 54 a to move relative to the other. The movement of the DRF 54 or the DRF tracker 54 a can result in a new coordinate location” [0065]), or
(ii) the respective measured positions and predefined positions of the one or more back position sensors (change in coordinate position for DRF tracker 54a, the first coordinate location being the predefined position and the second coordinate position being an exemplary measured position described in [0061]-[0067]; comparison between the shifts is described in [0064]-[0067] regarding “change in the relative difference existing between the coordinate locations of the DRF 54 and DRE 54 a” [0066]); 
cause an alert to be displayed on an output device (fig. 1, element 36, [0066]) in response to detecting a discrepancy between at least one of (i) the respective measured and predefined positions of the one or more chest position sensors, or (ii) the respective measured and predefined positions of the one or more back position sensors (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]); 
reposition the patient ("DRF 54 may be used to ensure that any planned or unplanned movement of the patient 12 or the coil arrays 46, 47 can be determined and used to correct the image data 102 on the display 36" Hartmann: [0055]; "can compensate and correct for the motion or movement of the DRF 54 and/or DRF tracker 54 a relative to the anatomy" Hartmann: [0060]) when no magnetic interference is detected ([No magnetic interference is detected throughout Hartmann’s disclosure. The ‘planned or unplanned movement of the patient’ reads on the limitation of repositioning the patient, as a physician performing a planned movement of a patient during a surgical procedure would certainly include repositioning the patient.]); 
receive additional electrical signals indicative of measured positions of the one or more chest position sensors and the one or more back position sensors ("tracking system 44 can continuously recompute the relative position of the DRF 54, the DRF tracker 54 a and the instrument 52 during localization and relate this spatial information to patient registration data to enable image guidance of the instrument 52 within and/or relative to the patient 12" Hartmann: [0051]; "accurately display the real time location of the various instruments, such as the instrument 52, and other appropriate items, such as DRF 54 and DRF tracker 54 a" Hartmann: [0055]) after one of repositioning the anatomical imaging system or repositioning the patient ([The patient is being repositioned throughout Hartmann’s disclosure due to both planned and unplanned movement of the patient, and the tracking system continuously recomputes the positions of the DRF 54 and DRF tracker 54 a in order to accurately display the real time location of these structures.]).

Hartmann is not being relied on for teaching: 
determine whether magnetic interference from an anatomical imaging system is detected in the electrical signals received by the one or more chest position sensors; 
reposition, in response to detecting magnetic interference, the anatomical imaging system away from the one or more chest position sensors until the detected magnetic interference is within an allowable magnitude. 

However, in a similar invention in the same field of endeavor, Yanof teaches “detecting electromagnetic field interference, which can be used for improving the accuracy of electromagnetic tracking of medical devices” (Yanof: [0002]) and further teaches: 
determine whether magnetic interference from an anatomical imaging system ("DRS device 12 detects distortion with maximal sensitivity (e.g., via differential effects on the two mutually perpendicular sensors with set orientation relative to the EM generator and C-arm) due to the secondary field from the C-arm, which changes the sensed distance and/or angle between the sensor coils" Yanof: [0027]) is detected in the electrical signals ("estimator module 62 can be used to provide an estimate of the electromagnetic field distortion based on the inputs (e.g., sensor signals) from the DRS device 12" Yanof: [0038]) received by the one or more chest position sensors (“DRS device 12 is placed on a patient's chest” Yanof: [0032]); 
reposition, in response to detecting magnetic interference, the anatomical imaging system ("systems and methods herein thus further provide guidance to a user in response to detecting such distortion, such as to suggest that a user tilt the C-arm to a position having reduced distortion on the sensor coil. In this way, the system 10 can track, indirectly, the position of the C-arm relative the DRS device and provide guidance to rotate the C-arm (e.g., from the AP position to the Right Anterior Oblique or Left Anterior Oblique positions when targeting an artery that is approximately aligned with the AP axis), such that its secondary field induces less current in the sensor coils 26, 28, thereby increasing tracking accuracy of tracked devices in the patient's body" Yanof: [0027]) away from the one or more chest position sensors ("C-arm can be moved to the storage position sufficiently far from the region of interest to remove the effect of its secondary field" Yanof: [0030]) until the detected magnetic interference is within an allowable magnitude ("comparator module 66 and/or another application 32 can determine whether the electromagnetic field distortion error is acceptable or unacceptable" Yanof: [0040]; "computing device 14 can suggest a position of various components contributing to the electromagnetic field distortion error that would decrease the electromagnetic field distortion error to an acceptable level" Yanof: [0040]); 
receive additional electrical signals indicative of measured positions of the one or more chest position sensors and the one or more back position sensors ("distance and angular computations may be used to determine the relative position and angle of the DRS sensors" Yanof: [0055]) after one of repositioning the anatomical imaging system ("C-arm can be moved to the storage position sufficiently far from the region of interest to remove the effect of its secondary field" Yanof: [0030]) or repositioning the patient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for tracking a patient disclosed by Hartmann, by including the detection of electromagnetic field interference as taught by Yanof. One of ordinary skill in the art would have been motivated to make this modification because "electromagnetic tracking can experience electromagnetic field distortion (also referred to as electromagnetic interference), which can cause inaccuracies in the calculation of position and/or orientation of the device due to the presence of field generating devices (e.g., secondary field due to eddy currents induced in the C-arm components by a primary electromagnetic field generator used for tracking) or metals (e.g., surgical tools) that may be utilized during the medical procedure, such as sources and detectors used during imaging procedures" (Yanof: [0016]). Based on this electromagnetic field distortion causing inaccuracies, "actions can be implemented to improve the accuracy of electromagnetic tracking of the position and/or orientation of a device affixed with one or more tracking sensors, such as during a medical procedure" (Yanof: [0016]), “such as to suggest that a user tilt the C-arm to a position having reduced distortion on the sensor coil” (Yanof: [0027]). Thus, it is beneficial to have "devices that can be used to detect an electromagnetic field distortion and to alert a user of the electromagnetic field distortion to facilitate tracking medical devices through a patient's body with a higher accuracy" (Yanof: [0004]).

Regarding claims 2, 9, and 16, Hartmann further discloses the processor is configured to receive each of the measured positions after receiving the predefined positions (the predefined position, e.g. the first coordinate location [0058], and the process of measuring another position, such as second coordinate location [0062] is described in [0061]-[0067]).

Regarding claims 3, 10, and 17, Hartmann further discloses the processor is configured to estimate distances between the measured positions and the respective predefined positions (“difference existing between the first coordinate location of the DRF 54 and DRF tracker 54a and the second coordinate location of the DRF 54 and DRF tracker 54a” [0062] and throughout [0064]-[0067]), and to detect the discrepancy based on the estimated distances (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066], wherein the unacceptable relative difference is a discrepancy).

Regarding claims 4, 11, and 18, Hartmann further discloses the processor is configured to detect the discrepancy by detecting that at least one of the distances between a predefined position and a respective measured position is above a predefined threshold value (“As the DRF 54 and the DRF tracker 54 a can move the same relative to each other, there can be no change in the difference existing between the first coordinate location of the DRF 54 and DRF tracker 54 a and the second coordinate location of the DRF 54 and DRF tracker 54 a, and thus, this movement can be considered acceptable” [0062], with further examples of acceptable distances provided in [0063]-[0064]; as explained in [0065]-[0067], if there is a change in the difference existing between the first and second coordinate locations of the DRF 54 and DRF tracker 54A (difference is above a threshold of 0), the discrepancy is detected (deemed unacceptable)).

Regarding claims 5 and 19, Hartmann discloses the output device (fig. 1, element 36). The conventional display of the prior art is capable of displaying any information or taking on any display configuration, within reason. The recited content of the display configuration of claim 5 does not structurally limit the display. In order to receive patentable weight for the content of what is displayed, the processing functions for determining these metrics must be positively set forth and associated with a computer processor (or equivalent) of the system.

Regarding claims 6 and 13, Hartmann further discloses the processor is configured to indicate on the output device (“If it is determined that one of the DRF 54 or DRF tracker 54 a has moved relative to the patient 12 such that registration is no longer accurate, then the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]), based on the alert (the indication on the display 36 [0066]), a responsive action for reducing the discrepancy (as described in [0066]-[0067], when an alert is produced due to an unacceptable change in the relative difference between the coordinate locations of the DRE 54 and DRF tracker 54a, the control module 101 (processor) corrects and updates the registration between the DRF 54 and DRF tracker 54a).

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2009/0281417) in view of Yanof et al. (US 2019/0343421) as applied to claims 1 and 8 above, and further in view of Bar-Tal et al. (US 2010/0079158, hereinafter “Bar-Tal”).

Regarding claims 7, 14, and 20, Hartmann discloses the processor is configured to (iii) compare the measured positions with the respective predefined positions (comparison is described in [0064]-[0067] regarding “change in the relative difference existing between the coordinate locations of the DRF 54 and DRF 54 a” [0066]), and (iv) produce the alert in response to detecting a discrepancy between the measured positions and predefined positions (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]).
Hartmann does not disclose using center-of-gravity (COG). However, Bar-Tal, also in the field of position tracking of sensors, does teach the processor is configured to: (i) calculate, based on the predefined positions, a predefined geometrical center-of-gravity (COG) (“Initial positions of the patches are shown as patches 80, 82, and 84” [0115], and the processor calculates the mean                         
                            
                                
                                    P
                                
                                ̿
                            
                        
                     of all the mean positions of patches 80, 82, and 84 wherein this is the origin of the initial BCS as seen in annotated fig. 3 below; the process is described in [0115]- [0138]), (ii) calculate, based on the measured positions, a measured geometrical COG (“Positions after movement are shown as patches 80’, 82’, and 84’” [0115], wherein and the processor calculates the mean                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                                ̿
                            
                        
                     of all the mean positions of patches 80’, 82’, and 84’ wherein this is the origin of the rotated BCS as seen in annotated fig. 3 below; the process is described in [0115]-[0138]), (iii) compare the measured geometrical COG with the respective predefined geometrical COG (as seen in fig. 3, the arrow for “origin movement body” compares the COG of the initial positions of the patches to the positions after movement of the patches, described in [0115]-[0138]), 

    PNG
    media_image1.png
    540
    840
    media_image1.png
    Greyscale


and (iv) detect a discrepancy for the measured geometrical COG and for the predefined geometrical COG (it is described in [0115]-[0138] that standard deviation of patch position is used wherein “Providing the value of each                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                
                                ̿
                            
                        
                    STD is less than a preset figure, typically approximately 1 mm, the calibration is accepted, in which case the mean of all the means                         
                            
                                
                                    P
                                
                                ̿
                            
                        
                     is set as the origin the BCS” [0125], this calculation is also used with calculating the measured, or rotated mean of all the means                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                                ̿
                            
                        
                     which is set as the origin of the rotated BCS).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate use of center-of-gravity (COG) in order to simplify the comparison and calculate a translation between predefined and measured positions where multiple sensors are being used. Furthermore, one of ordinary skill in the art would be motivated to make this modification because Bar-Tal’s invention can help to “improve the accuracy of EM-ACL tracking systems” ([0088]), which is accomplished by “detection and compensation for artifacts experienced during position sensing of a probe in a living body” ([0002]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2009/0281417) in view of Yanof et al. (US 2019/0343421) as applied to claim 8 above, and further in view in view of Krimsky (US 2017/0325895), (hereinafter “Krimsky”).

Regarding claim 12, Hartmann discloses outputting the alert (as described in [0066], if the change in relative difference existing between the coordinate locations of the DRF 54 and DRF 54a is determined to be unacceptable, “the control module 101 can update the operator 39, via the display 36 to indicate that registration is inaccurate” [0066]).
Hartmann does not disclose outputting the alert comprises displaying at least one value of the distances. However, Krimsky, also in the field of position tracking of sensors, does teach outputting the alert comprises displaying at least one value of the distances (“as a result of the detection of the change of location of the tool 100 in step S405, the distance “D1” may be calculated to indicate the distance the tool 100 is advanced past the EWC 116 Likewise, the calculated distance may be displayed at step S407. For example, the distance “D1” from the EWC 116 and the tool 100 can be displayed to the user” [0036] wherein electromagnetic sensors are used in the tracking [0021)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate display of the calculated distance value in order to gauge the extent of the movement experienced by the sensors. For example, paragraph [0041] describes “the calculated distance “D2” from the EWC 116 and the target site “T” can then be displayed to a user by workstation 136 in real time. Likewise, the distance “D4” between the tool 100 and the target site “T” is displayed to a user by workstation 136 in real time, effectively “counting down” the distance remaining to the target site “T.”” ([0041]). The inclusion of the distance provides increased precision to the provided location information. 

Response to Arguments
Regarding the rejection of independent claims 1 and 8 under 35 U.S.C. 102: 
	Applicant submits that while Applicant disagrees with Examiner’s rejection based on Hartmann for at least the reasons presented in the prior response, Applicant has amended independent claims 1 and 8 to expedite prosecution. Applicant submits that Hartmann fails to disclose all of the features of amended independent claims 1 and 8 and new independent claim 15. Applicant further submits that dependent claims 2-6, 9-11 and 13, and new claims 16-20 are not anticipated by Hartmann by virtue of their respective dependencies from amended independent claims 1, 8, and 15. Correspondingly, Applicant requests the withdrawal of the rejections of claims 1-6, 8-11, and 13 under 35 U.S.C. 102(a)(1). 

In response, Examiner respectfully submits Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While the rejection of claims 1 and 8 under 35 U.S.C. 102 is withdrawn, a new ground(s) of rejection is made under 35 U.S.C. 103 over Hartmann in view of Yanof. The rejections of independent claims 1, 8, and 15 are described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action above. 

Regarding the rejection of claims 7 and 14 under 35 U.S.C. 103: 
	Applicant submits that as set forth above, Hartmann fails to disclose all of the features of amended independent claims 1 and 8, and further submits that Bar-Tel fails to cure the deficiencies of Hartmann with respect to independent claims 1 and 8. Therefore, Applicant submits that claims 1 and 8 would not have been obvious under 35 U.S.C. 103 in view of the cited combination of Hartmann and Bar-Tal. Applicant further submits that dependent claims 7 and 14 would not have been obvious under 35 U.S.C. 103 in view of the cited references, among other reasons, by virtue of their respective dependencies from amended independent claims 1 and 8. Applicant requests the withdrawal of the rejection of claims 7 and 14 under 35 U.S.C. 103 in view of Hartmann and Bar-Tal. 

Regarding the rejection of claim 12 under 35 U.S.C. 103: 
	Applicant submits that as set forth above, Hartmann fails to disclose all of the features of amended independent claim 8, and further submits that Krimsky fails to cure the deficiencies of Hartmann with respect to amended independent claim 8. Therefore, Applicant submits that claim 12 would not have been obvious under 35 U.S.C. 103 in view of the cited combination of Hartmann and Krimsky, among other reasons, by virtue of its dependency from amended independent claim 1. Applicant requests the withdrawal of the rejection of claim 12 under 35 U.S.C. 103 in view of Hartmann and Bar-Tal. 

In response, Examiner respectfully submits Applicant's arguments with respect to dependent claims 7, 14, and 12 have been fully considered but they are not persuasive. Examiner respectfully submits that the arguments are not persuasive because the combinations of prior art references used for these rejections do in fact teach or suggest each and every feature of the claims. The rejections of each of these claims is described above in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 
In addition, Examiner respectfully submits that Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. See MPEP 714.02 for further details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ludwin et al. (US 2017/0065205 A1, hereinafter “Ludwin”), in the field of "medical imaging, and specifically to a method for correcting measurements indicating an inconsistent field-based location coordinates of a skin patch affixed to a patient" (Ludwin: [0002]), discloses a real-time imaging method used to assist doctors in visualizing an object and its surroundings ([0003]). Ludwin also discloses determination of whether magnetic interference from an anatomical imaging system is detected in electrical signals received by the one or more chest position sensors ("each patch 58 and 60 may also comprise magnetic field sensors (e.g., coils) that can measure the magnetic fields produced by field generators 52, and convey the magnetic field measurements to console 24" Ludwin: [0031]; "first position-dependent signals may also indicate a first magnetic interference level for each primary patch 58" Ludwin: [0053]; "the magnetic interference level(s) typically provide a measure of a proximity of X-ray source 36 to field generators 52" Ludwin: [0053]; "processor 44 computes respective first location coordinates and computes a first magnetic interference index (i.e., a value) based on the first magnetic interference levels" Ludwin: [0054]; "processor 44 detects respective inconsistent second locations for a plurality of patches 58 while detecting a discrepancy in the in the magnetic interference index between the first and the second times" Ludwin: [0063]). 
Govari et al. (US 2018/0325603 A1, hereinafter “Govari”) discloses “methods and systems for improving the resilience of magnetic position tracking systems to magnetic interference” ([0002]). Govari discloses that metallic parts would interfere with the magnetic fields generated by field-generators and therefore degrade the positioning accuracy. Accordingly, in order to avoid interference, Govari discloses “hold location pad 40 above patient head 41 at a distance larger than 5 cm from metallic objects, such as metallic objects of pillow 42 and chair 28, so as to reduce the level of interference to the magnetic fields produced by field-generators 44, without negatively impacting the positioning accuracy of the position tracking system” ([0032]). 
	Malinin et al. (US 2016/0367323 A1, hereinafter “Malinin”) discloses “a method for correction of an impedance shift in an impedance based coordinate system” ([0008]) in which an “electromagnetic registration can be applied to transform the shifted impedance location of the electrode from the shifted impedance based coordinate system into a shift corrected location of the electrode in the magnetic based coordinate system, using the electromagnetic registration” ([0008]). The limitation of determining the cause of the discrepancy where the discrepancy is caused by patient shifting is disclosed by Hartmann, as described above. Regarding the causes of metallic interference and field interference, Malinin teaches these causes, as Malinin discloses: “For magnetic localization, examples of unreliable status can be poor convergence, movement of a magnetic position sensor out of a motion box, and/or metal distortion caused to the magnetic field” ([0028]). Malinin’s description of the unreliable status being due to “metal distortion caused to the magnetic field” reads on the determination that the cause of the discrepancy includes both metallic interference and field interference. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793